                          UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE


    JOHN F. CHASE,                               )
                                                 )
                              PLAINTIFF          )
                                                 )
    V.                                           )      CIVIL NO. 2:18-CV-165-DBH
                                                 )
    ARTHUR MERSON,         ET AL.,               )
                                                 )
                              DEFENDANTS         )


    DECISION AND ORDER ON DEFENDANTS DON PATCH’S, KEITH ROY’S,
    ARTHUR MERSON’S, AND ENDEAVOR PROJECT CONSULTANTS LLC’S
                       MOTIONS TO DISMISS


         In securities cases, the Private Securities Litigation Reform Act of 1995

(PSLRA) pre-empts civil relief for fraud that the Racketeer Influenced and

Corrupt Organizations Act (RICO) previously made available. As a result, a court

confronted with a motion to dismiss a RICO fraud claim because of the PSLRA

must parse the would-be RICO claim to determine whether it is covered by the

PSLRA. The First Circuit calls this “a sort of reverse Rule 12(b)(6) inquiry: we

ask whether the conduct in question would be ‘actionable as fraud in the

purchase or sale of securities,’ in which case a RICO count based on such fraud

as a predicate act is not actionable.” Calderon Serra v. Banco Santander Puerto

Rico, 747 F.3d 1, 4 (1st Cir. 2014). One challenge in identifying PSLRA-covered

securities claims involves applying the Supreme Court’s definition1 of the term

“investment contracts,” one of the investment devices governed by federal



1   It appears in SEC v. W.J. Howey Company, 328 U.S. 293 (1946).
securities laws.      The challenge is compounded in cases like this, where the

promised investment opportunity is so blatantly fraudulent that there is no real

benchmark against which to measure whether it is RICO fraud or a PSLRA

investment.2

       The plaintiff filed this federal lawsuit alleging RICO violations, breach of

contract, fraudulent inducement, negligent misrepresentation, unfair trade

practices, and conversion against a number of defendants. Compl. ¶¶ 87-151

(ECF No. 1).       Several of the principal defendants he accuses of fraud have

defaulted. I previously granted two defendants’ 12(b)(6) motions to dismiss.3

Feb. 6, 2019 Dec. & Order on Cloutier Defs.’ Mot. to Dismiss (ECF No. 84). Now,

another defendant, Donald Patch, has moved to dismiss the RICO claims

because of the PSLRA. Def. Patch’s Mot. to Dismiss at 1 (ECF No. 83). Patch

argues that without those federal claims this court lacks subject matter

jurisdiction. Id. Other defendants have joined his argument. See Def. Roy’s

Mot. to Dismiss at 1 (ECF No. 104); Merson Defs.’ Mem. of Law on Subject Matter

Jurisdiction at 7 (ECF No. 105).




2 The United States Court of Appeals for the Seventh Circuit confronted this issue in SEC v.
Lauer, 52 F.3d 667 (7th Cir. 1995). It stated:
        The case is surprisingly novel, involving as it does a degree of fraud so complete
        and barefaced that it ordinarily would be dealt with under the mail or wire fraud
        statutes or other criminal statutes not specialized to the securities market—
        indeed a fraud so thoroughgoing, pure, and barefaced as to raise the question
        whether it can be considered to have involved “securities” at all.
Id. at 669. But it went on to rule that “[i]t would be a considerable paradox if the worse the
securities fraud, the less applicable the securities laws,” and that “it is the representations made
by the promoters, not their actual conduct, that determine whether an interest is an investment
contract (or other security).” Id. at 670.
3 The plaintiff had charged them only with breach of contract, and I ruled that he had shown no

contractual provision they had breached. See Feb. 6, 2019 Dec. & Order on Cloutier Defs.’ Mot.
to Dismiss at 2 (ECF No. 84).

                                                                                                  2
       After full briefing, I GRANT the motions to dismiss the RICO claims.                          I

reserve decision on the motions to dismiss the remaining state law claims until

I determine whether the plaintiff can maintain federal jurisdiction based upon

diversity of citizenship.4

                           SUMMARY OF COMPLAINT ALLEGATIONS5

       The plaintiff says that the defendants fraudulently induced him to

participate in an investment opportunity.                The promised return was literally

unbelievable.      Specifically, for every $250,000 he invested, he would receive

approximately $10,000,000 in 7 to 12 days. Compl. ¶ 18. The route to this

fortune was through so-called monetized6 Standby Letters of Credit (SBLC).7 The


4 He says that he is prepared “to amend” his filings “to invoke jurisdiction on the basis of diversity
of citizenship.” Pl.’s Opp’n to Def. Roy’s Mot. to Dismiss (ECF No. 106).
5 Like Lauer, note 2 supra, I focus on the promoters’ alleged representations.
6 Variations of this term appear in the SBLC Issuance and Delivery Agreement (ECF No. 1-2) and

the Irrevocable 17.5% Success Fee Participation Agreement (ECF No. 1-1), both of which the
plaintiff signed.
7 This fraud is not unique to Maine and Florida. See, e.g., SEC v. Cooper, 142 F. Supp. 3d 301,

308 (D.N.J. 2015) (“The purported investments involved the purchase of bank instruments,
including ‘standby letters of credit’ (‘SBLCs’) and ‘bank guarantees’, from major international
banks. The instruments were to be ‘monetized’ or ‘traded’ on a ‘platform’ generating astronomical
profits from complex and secretive transactions.”) (internal citations omitted). These SBLC
schemes appear to be akin to so-called Prime Bank or High Yield schemes. See, e.g., SEC v.
Milan Group, Inc., 962 F. Supp. 2d 182, 194 (D.D.C. 2013) (testimony by an expert that the
“defining characteristic … is the promise of a disproportionate return without risk or with low
risk from a source which is obscure or unable to be ascertained objectively.”) The Milan court
further explained that:
         “[S]ome of the instruments . . . such as standby letters of credit and bank
         guarantees are not traded.” Standby letters of credit are a “promise to honor a
         timely presentation of documents that comply with the terms and conditions of
         the undertaking,” thereby assuring performance or payment.               “They are
         specialized promises that only run to the named beneficiary, are not transferable
         unless they expressly so state and then only with the consent of their issuer,” and
         they expire on a date certain agreed to by the parties. Most critically, [expert
         testimony] is absolutely clear that:

               [Standby Letters of Credit] are not investments, they do not pay
               interest, they are not discounted, they are not traded or bought
               and sold, there is no market in which they are traded or could be
               traded even were they freely transferable and freely drawable
               (which is most unlikely) because each must be evaluated
               individually and in light of its terms and the transactions which [it]

                                                                                                    3
plaintiff entered into an SBLC Issuance and Delivery Agreement. See Compl. Ex.

2 (ECF No. 1-2.) It told him to wire his $250,000 to a Florida lawyer’s trust

account, Compl. Ex. 2; that an undisclosed private entity would then apply for

a $100 million standby letter of credit from Credit Suisse AG, id. at 2; and that

upon proof of its issuance the undisclosed entity would then pay the Florida

lawyer’s trust account $10 million for the plaintiff, calculated as 25% of the $100

million, “less fees to participants,” id. The plaintiff also signed an Irrevocable

17.5% Success Fee Participation Agreement, Compl. Ex. 1 (ECF No. 1-1), by

which he agreed to pay 17.5% of any profits he received to various consultants.

The plaintiff then sent $500,000 (two $250,000 transactions) to the Florida

lawyer’s trust account. Compl. ¶ 49.          After many months and unsuccessful

demands, he has received nothing in return. He has learned that the lawyer’s

trust account has been depleted, that at least one other investor fell for the ruse

to the tune of $1.25 million, also with nothing to show for his investment, and

that the Florida lawyer whose trust account was used has since been disbarred.

See Compl. Ex. 3 at 3-4 (ECF No. 1-3).

                                        ANALYSIS

      The PSLRA preempts civil RICO claims for fraud in securities transactions.

I cannot improve on the United States Court of Appeals for the Third Circuit’s

useful and succinct description of the interaction between the two statutes:




            support[s]. While [Standby Letters of Credit] are used to assure
            performance, banks do not issue them unless there is a dependable
            means of reimbursement and their issuance is treated like a loan.)
                                                                    Id. at 195.


                                                                                  4
                      Prior to 1995, a private plaintiff could assert a civil
              RICO claim for securities law violations sounding in ‘garden
              variety’ fraud. Inasmuch as ‘fraud in the sale of securities’
              was a predicate offense in both criminal and civil RICO
              actions, plaintiffs regularly elevated fraud to RICO violations
              because RICO offered the potential bonanza of recovering
              treble damages. However, in 1995, Congress enacted the
              Private Securities Litigation Reform Act (“PSLRA”). The
              PSLRA amended RICO by narrowing the kind of conduct that
              could qualify as a predicate act. Section 107 of the PSLRA
              (known as the “RICO Amendment”) amended 18 U.S.C.
              § 1964(c), to provide in relevant part as follows:
                      Any person injured in his business or property by
              reason of a violation of section 1962 of this chapter may sue
              therefor in any appropriate United States District Court and
              shall recover threefold the damages he sustains and the cost
              of the suit, including a reasonable attorney’s fee, except that
              no person may rely upon any conduct that would have been
              actionable as fraud in the purchase or sale of securities to
              establish a violation of section 1962 [RICO’s prohibited
              activities section].”

Bald Eagle Area Sch. Dist. v. Keystone Fin., Inc., 189 F.3d 321, 327 (3rd Cir.

1999) (emphasis in original; internal citations omitted). The “RICO Amendment,”

as quoted in italics, remains in effect.

       So the issue I confront on the motions to dismiss is whether the RICO

counts in the plaintiff’s Complaint8 “rely upon any conduct that would have been

actionable as fraud in the purchase or sale of securities.” Id. Perhaps the closest

appellate case to this one is a 1995 Seventh Circuit decision. In SEC v. Lauer,

52 F.3d 667 (7th Cir. 1995), certain defendants and entities promoted a

“program [that] purported to invest in ‘Prime Bank Instruments,’ a nonexistent

high-yield security,” “promising an annual return of 60 percent on the minimum

investment, which was $10 million.” Id. at 669. Investors were solicited to



8There are two RICO counts: a substantive RICO count (Count I) against three defendants, only
one of whom (Merson) has not defaulted, and a RICO conspiracy count (Count II) against two
defendants, Roy and Patch, who are alleged to have furthered the scheme asserted in Count I.
Compl. ¶¶ 87-112.
                                                                                           5
“invest $10 million (or more) with Konex, which would use the money to buy

Prime Bank Instruments.” Id. at 670. The Seventh Circuit rejected the argument

that the scheme was not the sale of securities even though “Prime Bank

Instruments do not exist.” Id. It said: “A central purpose of the securities laws

is to protect investors and would-be investors in the securities markets against

misrepresentations.     An elementary form of such misrepresentation is

misrepresenting an interest as a security when it is nothing of the kind. . . . The

effect [of what the promoter told the investor] was to represent [the investor’s]

interest as being an investment contract. It was nothing of the kind. It was the

perilous deposit of money with a fraud.” Id. at 670-71.

      As in Lauer, the fraud element is clearly satisfied here. Was the fraud

practiced on this plaintiff “in the sale or purchase of securities”? Certainly, the

alleged transaction was not the typical stock sale or purchase.        But federal

securities laws include “investment contracts” (the type of security in Lauer)

under the rubric “securities.” 15 U.S.C. §§ 77b(a)(1) (Securities Act of 1933);

78c(a)(10) (Securities Exchange Act of 1934). The federal statutes do not define

that term, which came from state securities law decisions that predated the

federal statute, see Louis Loss, Joel Seligman, & Troy Paredes, Securities

Regulation (5th ed. 2018), at 1059 n. 121. But in 1946, the Supreme Court

defined it in SEC v. W.J. Howey Company, 328 U.S. 293 (1946).

      According to Howey, there are three elements: “The test is whether the

scheme involves [1] an investment of money in [2] a common enterprise with

[3] profits to come solely from the efforts of others.” Id. at 301. As the Supreme

Court later described it in 1985, the determinative factor was that “looking at
                                                                                 6
the economic realities, the transaction ‘involve[d] an investment of money in a

common enterprise with profits to come solely from the efforts of others,’”

distinguishing it from circumstances where “the economic realities of the

transaction showed that the purchasers had parted with their money not for the

purpose of reaping profits from the efforts of others, but for the purpose of

purchasing a commodity for personal consumption.” Landreth Timber Co. v.

Landreth, 471 U.S. 681, 689 (1985); see also id. at 690-91 (distinguishing United

Housing Foundation, Inc. v. Forman, 421 U.S. 837, 858 (1975)9). Moreover, the

Supreme Court has said that “Congress’ purpose in enacting the securities laws

was to regulate investments, in whatever form they are made and by whatever

name they are called.” Reves v. Ernst & Young, 494 U.S. 56, 61 (1990) (emphasis

in original).10




9 In United Housing Foundation, Inc. v. Forman, 421 U.S. 837 (1975), the Supreme Court said:
“What distinguishes a security transaction—and what is absent here—is an investment where
one parts with his money in the hope of receiving profits from the efforts of others, and not where
he purchases a commodity for personal consumption or living quarters for personal use.” Id. at
858. In this case, Chase invested his money on a promise of extraordinary profits, not to
purchase something for his personal use or consumption.
10 I recognize that letters of credit themselves are not securities. See, e.g., Leslie v. Minson, 679

F. Supp. 280, 287 (S.D.N.Y. 1988). But the defendants here were not selling letters of credit
(although the Complaint sometimes loosely suggests that). See, e.g., Compl. ¶ 24 (“a great
opportunity to invest in standby letters of credit”). The Complaint’s more detailed allegations
make clear that Chase understood the defendants were offering him participation in a scheme
(not completely defined) where some other, undisclosed, entity would invest in standby letters of
credit, “monetize” them, and return some of the profits to him. See, e.g., id. ¶ 42: “An undisclosed
private entity was to procure the standby letters of credit and within ten business days after its
‘validation’ pay, through Ochoa and Stellar Enterprises, $10,000,000 to Mr. Chase.” See also id.
¶ 46 (plaintiff gets only confirmation of transmission of documents to Wells Fargo, N.A.). See
also Compl. Ex. 2 (the SBLC Issuance and Delivery Agreement he signed); Compl. ¶ 72 (his
description of the parallel investment by another investor and the Florida Referee’s finding in the
Florida lawyer’s disbarment proceeding that the SBLCs were to “be monetized, leveraged and
multiplied”).

                                                                                                   7
       Here, the plaintiff essentially concedes that the first and third Howey

elements are satisfied.11 The parties focus their dispute instead on the second

element—whether this chimerical investment was in “a common enterprise.”

Since Howey, the circuits have divided on whether that common enterprise

element requires a relationship by which investors pool their funds or other

assets (called a horizontal approach), or only a relationship between the investor

and the promoter (the vertical approach) and— if the latter—whether the test for

vertical commonality is “broad” (satisfied if an investor depends on the

promoter’s expertise for any profits) or “narrow” (satisfied only if the investor’s

profits and the promoter’s profits are “interwoven,” or interdependent). The Loss

securities law treatise describes the three approaches and the Circuits that

follow them. Louis Loss, Joel Seligman, & Troy Paredes, Securities Regulation

(5th ed. 2018), at 1076-77.12          The First Circuit has held “that a showing of

horizontal commonality—the pooling of assets from multiple investors in such a

manner that all share in the profits and risks of the enterprise—satisfies the

test.” SEC v. SG Ltd., 265 F.3d 42, 50 (1st Cir. 2001). But it explicitly reserved

judgment on whether a vertical approach is also satisfactory: “[W]e take no view

as to whether vertical commonality, in either of its iterations, also may suffice to



11 “The transaction at issue here meets the first, and perhaps third, prong of the Howey test—it

was an investment of money, perhaps with the expectation of profits to be derived solely from
the efforts of the promoter or a third party.” Pl.’s Opp’n to Def,’s Mot. to Dismiss at 3 (ECF No.
91). Even if the plaintiff did not concede them, they clearly are satisfied. The plaintiff says he
invested $500,000, and he had no role in how the investment return would be produced, relying
solely on the promised efforts of certain of the defendants. As the Complaint says, “Defendant
Hearld was to manage the transaction by procuring issuance of the standby letters of credit.
Funds were to be deposited and disbursed through his attorney, Defendant Ochoa.” Compl. ¶ 21.
12 According to the treatise, the Third, Sixth and Seventh Circuits adopt the horizontal approach;

the Fifth and Eleventh adopt the broad vertical approach; and the Ninth adopts the narrow
vertical approach.
                                                                                                8
satisfy the ‘common enterprise’ requirement.” Id. at 50 n.2. The Loss treatise

favors the “narrow” vertical approach.      Louis Loss, Joel Seligman, & Troy

Paredes, Securities Regulation (5th ed. 2018), at 1076-77 (“The Ninth Circuit’s

[narrow vertical] approach is the preferable one. It [embraces] common

enterprises both of a horizontal and of a vertical type whenever some form of

profit sharing can be shown.”) (emphasis in original).

      There are intimations of horizontal commonality in the allegations here.

Chase says that he “was victimized by a scheme that Defendants have

perpetrated against others. Public records indicate that Mr. Chase is one of

multiple victims who have been targeted by the Defendants’ standby letter of

credit scheme.” Compl. ¶ 23. One of the fraudulent documents he includes in

his Complaint says that in the transaction, fees are paid to other “participants”

(an undefined term), reducing $25 million to the $10 Million Chase says he was

promised.    Compl. Ex. 2.     The plaintiff says that one of the defendants

“acknowledges that a number of investors in the standby letter of credit scheme

have not received their funds,” Compl. ¶ 85, and that the significant amount of

money that went into the Florida lawyer’s trust account “would seem to suggest

investments from other victims of the standby letter of credit scheme.” Id. ¶ 86.

The Complaint’s introductory paragraphs say that the “scheme to defraud Mr.

Chase is part of a wider pattern and practice by Defendants that they have

carried out on a nationwide scale.” Id. at 2; see also ¶¶ 62-63 (“part of a larger

scheme,” “fraudulently inducing others to invest in purported standby letter of

credit transactions”). Paragraph 19 alleges that two of the defendants told the

plaintiff that “they had participated in such transactions numerous times before
                                                                                 9
and had never lost money.” Id. ¶ 19. One defendant “expressed confidence

about the deal and stated that he was willing to put up some of his own land to

secure the deal for Mr. Chase.” Id. ¶ 27; see also id. ¶ 35.13

       Nevertheless, it is true, as the plaintiff argues, that “Defendants never

claimed to be pooling Mr. Chase’s money with that of other investors in such a

manner that all would share in the profits and risks of the enterprise.” Pl.’s

Opp’n to Def.’s Mot. to Dismiss at 4 (ECF No. 91); Pl.’s Opp’n to Def. Roy’s Mot.

to Dismiss at 2 (ECF No. 106). Although I think it is a close call given all the

other attributes of this investment transaction, I will assume that the First

Circuit, under SG Ltd, would find that horizontal commonality was not

satisfied.14

       I conclude, however, that the representations Chase says the defendants

made satisfy both the broad and narrow vertical tests. As to the broad vertical

test, Chase certainly depended on the promoters’ expected expertise for any

profits. For the narrow vertical test, Chase’s profits and the profits of some

defendants were directly related in the Irrevocable 17.5% Success Fee

Participation Agreement, Compl. ¶¶ 32-36, and in the $15 million in “fees to

participants” that the SBLC Issuance and Delivery Agreement provided for upon



13 The defendants point out that Chase was told to transfer his money to the Florida lawyer’s
trust account as further evidence of pooling. See Reply at 5 (ECF No. 95). But nothing in the
Complaint shows that Chase should have interpreted that vehicle as a pooling arrangement with
other investors.
14 In Lauer, the defendant argued there was no horizontal commonality because he was the only

investor. The Seventh Circuit did not make a final ruling on whether horizontal commonality
was satisfied, because the issue was raised on preliminary injunction and only the probability
standard was in play. The Seventh Circuit did state that “it is the character of the investment
vehicle, not the presence of multiple investors, that determines whether there is an investment
contract.” Id. at 670.

                                                                                            10
the success of the transaction, Compl. Ex. 2.15 If horizontal commonality is

missing, I conclude that the First Circuit would approve at least the narrow

vertical test as the Loss treatise has recommended.16                      In the language of

Landreth Timber Co., Chase was not purchasing a commodity for personal

consumption; he parted with his money to reap profits from the efforts of others.

The scheme he invested in fits within Congress’s purpose in enacting the

securities laws as described by Reves: “to regulate investments, in whatever form

they are made and by whatever name they are called.”17 494 U.S. at 61 (emphasis

in original).

       In the end, like the Howey Court, I conclude that “all the elements of a

profit-seeking business venture are present here.                  The investors provide the

capital and share in the earnings and profits; the promoters manage, control and

operate the enterprise. It follows that the arrangements whereby the investors’

interests are made manifest involve investment contracts, regardless of the legal

terminology in which such contracts are clothed.” W.J. Howey Co., 328 U.S. at

300.




15 It may also be reflected in the allegation that “the Conspiracy Defendants stood to share in the

proceeds of funds invested in this fraudulent scheme,” Compl. ¶ 104, although it is possible that
allegation means only that the defendants would share in the profits of the fraud they practiced
upon the plaintiff.
16 That is, it will recognize common enterprises of both a horizontal and vertical type whenever

some form of profit sharing can be shown.
17 The Loss treatise criticizes the horizontal requirement based primarily upon Landreth Timber

Co. It states: “By analogy to the Supreme Court’s holding that the sale of 100 percent of the stock
in a business to one investor is a security, the sale of an investment contract to a single investor,
at least in some instances, also should be a security.” Louis Loss, Joel Seligman and Troy
Paredes, Securities Regulation (5th ed. 2014), at 1071.
                                                                                                  11
                                   CONCLUSION

      I GRANT IN PART the motions to dismiss. I DISMISS the RICO claims, Counts

I and II, in their entirety. I RESERVE RULING on the state law claims until I see

whether the plaintiff is able to assert diversity jurisdiction successfully. The

plaintiff shall file a motion to amend his complaint by June 4, 2019, and the

defendants shall respond by June 25, 2019.

      I note the dismissed Cloutier defendants’ concern about what effect

dismissing the RICO claims has on my earlier substantive ruling in their favor

and on their deferred claim for attorney fees. I will address that issue once I

determine subject matter jurisdiction in connection with the plaintiff’s motion to

amend his complaint.

      SO ORDERED.

      DATED THIS 21ST DAY OF MAY, 2019

                                            /S/ D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                12
